Title: To James Madison from the Illinois General Assembly, ca. 5 December 1812 (Abstract)
From: Illinois General Assembly
To: Madison, James


Ca. 5 December 1812. “The General Assembly impressed with the importance and danger of the approaching crisis and believing that the energies of our General Government will be necessary to save our fellow Citizens their wives and Children from the indiscriminate Slaughter of an extensive Confederacy of hostile irretated Savages, or even to maintain any part of this Territory against their attacks—Beg leave most respectfully to Solicit, that a Garrison of at least two Companies may be immediately erected at Pioria, in which event we take the liberty of recommending Capt. William O Allen of the 24th. Regiment United States Infantry as Commandant thereof, if consistant with your arrangements. We are far from a wish to seem to dictate and we are sure a decent and respectful expression of our wishes, will not be Offensive to you, although you may find it improper to gratify us.
“Our predeliction for Capt. Allen arises from our acquaintence with him. He is known to be a Gentleman of Science, bold and enterprizing, has resided so long among us as to have contracted those intimacies and friendships which to us would be a pledge for the Zeal with which he would discharge his duty on account of our fellow Citizens as well as for his own honor. At the same time his intimate knowledge of the Geography of the Country of the number, residence, Customs, and habits of our Savage neighbours, would we think render him infinitely better able to anticipate and disappoint their views, than any one who either had not had an opportunity of acquiring those advantages or who had not fully availed himself of them.
“Resolved that the above address be signed by the Speaker of the House of Representatives and by the president of the Council and that his Excellency the Governor be requested to transmit the same to the President of the United States.”
